DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance:  The examiner notes that a thorough search was performed and closest prior art has been cited in the application history.  With respect to independent claims 1 and 4, the examiner notes that Ito et al. (US 2016/0144756) appears to be the closest prior art as it teaches a vehicle seat mountable to a vehicle body of a vehicle and comprising a seat cushion and a seat back, the vehicle seat comprising: a frame structure (7) to be fixed to the vehicle body; and a seating member (1-3) supported by the frame structure and configured to have a given elastic deformation property and a given vibration damping property and allow an occupant to be seated therein (see Figures 22a-22d).
However,  the Ito reference does not distinctly disclose (or fairly suggest a modification to arrive at) wherein the vehicle seat satisfies the following relationship: Ds / DF > 20, where Ds denotes a deformation amount of the seating member itself in a situation where a given load W is applied at a given position Xs of the seating member, and DF denotes a displacement amount of a position XF of the frame structure corresponding to the given position Xs, in a situation where the frame structure is fixed to the vehicle body, and the given load W is applied at the position XF.  Given the information of the Ito specification it appears that the Ds/DF ratio is less than 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636